Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on June 14, 2019 does not fully comply with the requirements of 37 CFR 1.98(b) because:  Each foreign patent or published foreign patent application listed in an information disclosure statement must be identified by the country or patent office which issued the patent or published the application, an appropriate document number, and the publication date indicated on the patent or published application.  The foreign document numbers for citation nos. 1 and 8 do not correspond to the foreign document numbers in the submitted foreign references.  The publication dates of citations 1, 3-9 do not correspond to the publication dates in the submitted foreign references.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Claim Objections
Claims 2, 9, 16 and 4, 11, and 18 are objected to because of the following informalities.
In each of claims 2 and 16, each of the clauses “determining the condition level status, associated with the current battery level, is below a minimum threshold required for the transport to travel to a destination among the one or more subsequent destination areas identified in the current route” and “determining the minimum period of time is required to charge the transport to a new battery level required to travel to the destination” is missing the word “that”.  The clauses should be corrected as follows:  “determining that the condition level status, associated with the current battery level, is below a minimum threshold required for the transport to travel to a destination among the one or more subsequent destination areas identified in the current route” and “determining the minimum period of time that is required to charge the transport to a new battery level required to travel to the destination”.  Examiner will examine the merits of the claim based on the preceding clauses.
In claim 9, each of the clauses “determine the condition level status, associated with the current battery level, is below a minimum threshold required for the transport to travel to a destination among the one or more subsequent destination areas identified in the current route” and “determine the minimum period of time is required that the condition level status, associated with the current battery level, is below a minimum threshold required for the transport to travel to a destination among the one or more subsequent destination areas identified in the current route” and “determine the minimum period of time that is required to charge the transport to a new battery level required to travel to the destination”.  Examiner will examine the merits of the claim based on the preceding clauses.
In each of claims 4 and 18, the clause “determining the another transport has a currently availability for a transport-to-transport charging session for the minimum period of time” is missing the word “that”.  In addition, the word “currently” should be changed to “current”.  The foregoing clause should be corrected as follows:  “determining that the another transport has a current[[ly]] availability for a transport-to-transport charging session for the minimum period of time”.  Examiner will examine the merits of the claim based on the preceding clause.
In claim 11, the clause “determine the another transport has a currently availability for a transport-to-transport charging session for the minimum period of time” is missing the word “that”.  In addition, word “currently” should be changed to “current”.  The foregoing clause should be corrected as follows:  “determine that the another transport has a current[[ly]] availability for a transport-to-transport charging 
Appropriate corrections are required for the above identified objections.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It cannot be determined what the Applicant is claiming for each of claims 7 and 14.  For example, there is no antecedent basis for the first clause of each of claims 7 and 14, which recites “storing the blockchain transaction in the distributed ledger”, since there is no recitation of a blockchain transaction in any of the claims it depends on.  Furthermore, the second clause recites “creating a blockchain transaction” which corresponds to a first instance of its recitation.  It is unclear how a storing of a transaction can be performed before it is created.  Because the Examiner is unable to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Birek et al. (US 2019/0143832).
Regarding independent claim 1, Birek teaches a method, comprising: monitoring a transport for a condition level status; (see Birek, at [0047], which discloses a vehicle system 330 comprising a plurality of subsystems and monitors, each of which is operably coupled with the controller 210;  also, see Birek, at [0048], which discloses a 
determining one or more subsequent destination areas for the transport based on a current route; (see Birek, at [0051], which discloses an optional navigation system 290, for providing data indicative of one or more of: a current geographical location of the vehicle 10; route information; points of interest such as charging locations at which charging stations are located, etc.)
determining a minimum period of time and a service type required to increase the condition level status; (See Birek, at [0010], which discloses that a user requirement defines one or more of: a location (e.g. destination); a distance; and a time period. In some examples, the method comprises determining a rate of charge associated with a charger for the energy storage means, and determining the time requirement in dependence on the determined rate of charge.  Also, see Birek, at [0013], which discloses that the user is provided with personalized information indicating a minimum charging time for the vehicle.  Birek, at [0016], further discloses that the user is enabled to select a charging option, and therefore a charging time, that best matches the user’s intentions.  Birek, at [0059], discloses a routine for continually collecting data indicative of a current state of charge (SoC) of the battery 11.  Also, see Birek, at [0072-0073], which discloses that the user requirement can be determined before any user selection time requirement.  Birek, at [0073], further discloses charging options presented to the user which may be selected by the user.  Examiner maps time requirement to minimum period of time and charging option to service type.)
identifying one or more service locations for the transport based on the condition status level, the service type and the one or more subsequent destination areas, wherein the one or more service locations have an availability to accommodate the transport for the minimum period of time; and forwarding an updated route to the transport comprising the one or more subsequent destination areas and the one or more service locations. (see Birek, at [0051], which discloses an optional navigation system 290, for providing data indicative of one or more of: a current geographical location of the vehicle 10; route information; points of interest such as charging locations at which charging stations are located, etc. The navigation system 290 may comprise a Global Positioning System (GPS) or the like. The data indicative of charging locations may be augmented with metadata indicating properties of the charging 
Claim 8 recites a system claim that performs the steps recited in method claim 1.  The cited portions of Birek used in the rejection of claim 1 teach where the method is performed using a system as claimed in claim 8.  Therefore, claim 8 is rejected under the same rationale as stated for claim 1 above.
Claim 15 recites a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform the method steps presented in claim 1.  The cited portions of Birek used in the rejection of claim 1 teach where the method is performed using one or more processors, which would require the claimed computer readable medium of claim 15.  Therefore, claim 15 is rejected under the same rationale as stated for claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Birek et al. (US 2019/0143832) in view of Goei (US 2019/0351783).

Regarding claim 2, Birek teaches the method of claim 1, further comprising: receiving sensor data indicating a current battery level of a battery of the transport; (see Birek, at [0050], which discloses one or more power consumption sensors for 
determining that the condition level status, associated with the current battery level, is below a minimum threshold required for the transport to travel to a destination among the one or more subsequent destination areas identified in the current route; (see Birek, at [0079], which discloses determining whether a current SoC (state of charge) is below a threshold; see Birek, at [0080], which also discloses that a depleted state may refer to the SoC being insufficient for driving a lower threshold of distance (e.g. 50 miles) or for a next journey.)
determining the minimum period of time that is required to charge the transport to a new battery level required to travel to the destination; (see Birek, at [0084], which discloses determining a time requirement for increasing the state of charge of the energy storage means to a value at the minimum state of charge.)
While Birek teaches a transport for charging its battery for the minimum period of time, (see Birek, at [0084], which discloses determining a time requirement for increasing the state of charge of the energy storage means to a value at the minimum state of charge), Birek does not expressly disclose selecting a service location among the one or more service locations which has availability for [the transport to charge its battery for the minimum period of time], which in a related art, Goei teaches (see Goei, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birek to include selecting a service location among the one or more service locations which has availability, as taught by Goei.  
One would have been motivated to make such a modification because otherwise, an EV driver or drivers usually have to take a lengthy detour from the intended travelling route just to charge at public EV stations before resuming their journey, as suggested by Goei at [0003].  

Regarding claim 3, the modified Birek teaches the method of claim 1 further comprising: transmitting a reservation request to the one or more service locations for the transport to arrive at an estimated time, (see Goei, at [0067], which discloses that a user of an electric vehicle requests, at step 902, a location of an electric vehicle charger unit 806 that is compatible with their brand of vehicle) receiving a confirmation from a service location among the one or more service locations which has availability for the transport to charge its battery for the minimum period of time; and responsive to receiving the confirmation, creating the updated route comprising the service location as a next destination (see Goei, at [0067], which discloses that upon confirmation of the availability of the charging units 806, the user is to select one of the available charging units 806 and an appointment with the specific charging units 806 is made by the charging control server 804, and the driver is notified of this appointment through his mobile application 808.  Also, see Goei, at [0092], which further discloses that a trip planning controller 1710 enables a user to interact with the central device charger controller 1612 through their mobile application 1616 to plan a trip between locations and locate charging units 1614 located in close proximity to the trip route.  Once various charging units 1614 are located that correspond to the trip plan, the reservation controller 1712 enables the user to make a reservation for a particular charging unit 1614 at a particular time through the mobile application 1616.  Also, see Birek, at [0051], which discloses an optional navigation system 290, for providing data indicative of one or more of: a current geographical location of the vehicle 10; route information; points of interest such as charging locations at which charging stations are located, etc.  Examiner notes that a navigation system would provide an updated route.)

Regarding claim 4, the modified Birek teaches the method of claim 1, further comprising: identifying another transport with a higher charge level than a charge level of the transport; (see Goei, at [0037], which discloses mobile stations ("mStation(s)") 202 which consist of vehicles or transportable platforms/containers that 
determining that the another transport has a current availability for a transport-to-transport charging session for the minimum period of time; assigning the another transport as a designated service location;  (see Goei, at [0037], which discloses mobile EV charging station or mobile stations which consist of vehicles that are equipped with chargers 302; see Goei, at [0067], which discloses that upon confirmation of the availability of the charging units 806, the user is to select one of the available charging units 806 and an appointment with the specific charging units 806 is made by the charging control server 804, and the driver is notified of this appointment through his mobile application 808.)
and creating the updated route to include the another transport's location or a meetup location where the transport and the another transport will meet, as a next destination for the transport (see Goei, at [0092], which discloses that a trip planning controller 1710 enables a user to interact with the central device charger controller 1612 through their mobile application 1616 to plan a trip between locations and locate 

Regarding claim 5, the modified Birek teaches the method of claim 4, further comprising: receiving a transport charge from the another transport for the minimum period of time; and creating a transaction comprising a compensation to the another transport (see Goei, at [0081], which discloses that an electric vehicle network management and charging system 802 performs the scheduling of the transaction, measuring/metering and dispensing the electricity consumed, collecting and disbursing payment for consumption, recording the incident and tracking the process.  The system 802 will provide for electronic record keeping and payment processing.)

Claims 9-12 recite systems that perform the steps recited in method claims 2-5.  The cited portions of Birek and Goei used in the rejections of claims 2-5 teach where the method is performed using systems as claimed in claims 9-12.  Therefore, claims 9-12 are rejected under the same rationales as stated for claims 2-5 above.
Claims 16-19 recite non-transitory computer readable media comprising instructions, that when read by a processor, cause the processor to perform the method .

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Birek et al. (US 2019/0143832) in view of Gokhale et al. (US 2021/0098988).
Regarding claim 6, Birek does not expressly disclose method of claim 1, further comprising: retrieving a smart contract from a distributed ledger; and identifying a compensation value from the smart contract for a charge service which in a related art, Gokhale teaches (see Gokhale at [0029] which discloses that when energy supplier and energy consumer requirements or preferences match (i.e., the conditions in the Smart Contract are met), the distributed ledger network 14 self-executes the energy and financial transactions associated with the Smart Contract to supply energy and that the Smart Contract would essentially act as an escrow.  Gokhale, at [0029], further discloses that when a consumer wants to buy energy the consumer submits a request to the marketplace.  This commitment to buy sends the consumer's funds to an escrow contract.  When a match is made in the marketplace between an energy supplier and the consumer, that match is recorded in the contract.  Finally, when the energy seller's 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birek to include retrieving a smart contract from a distributed ledger, and identifying a compensation value from the smart contract for a charge service, as taught by Gokhale.  
One would have been motivated to make such a modification to facilitate a reduction in the overhead cost of producing and distributing electricity via smart contracts as suggested by Gokhale, at [0008].  
Claim 13 recites a system that performs the steps recited in method claim 6.  The cited portions of Birek and Gokhale used in the rejection of claim 6 teach where the method is performed using a system as claimed in claim 13.  Therefore, claim 13 is rejected under the same rationale as stated for claim 6 above.
Claim 20 recites a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform the method steps presented in claim 6.  The cited portions of Birek and Gokhale used in the rejections of claim 6 teach where the method is performed using one or more processors, which would require the claimed computer readable medium of claim 20.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  If supervisor Peter Nolan cannot be reached, please call Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 




/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661